t c memo united_states tax_court virginia a fox et al ' petitioners v commissioner of internal revenue respondent docket nos filed date roland fox and virginia fox pro sese sandra veliz for respondent memorandum findings_of_fact and opinion laro judge petitioners petitioned the court to redetermine respondent’s determinations as to their and federal income taxes for respondent determined in a ' cases of the following petitioners are consolidated herewith roland r fox docket no and roland r fox and virginia a fox docket no - notice_of_deficiency issued to petitioners that they were liable for a dollar_figure deficiency a dollar_figure late-filing addition_to_tax under sec_6651 and a dollar_figure accuracy-related_penalty for negligence under sec_6662 for respondent determined in a notice_of_deficiency issued to roland fox mr fox that he was liable for a dollar_figure deficiency a dollar_figure late-filing addition_to_tax under sec_6651 and a dollar_figure addition_to_tax under sec_6654 for underpayment of estimated_tax for respondent determined in a notice_of_deficiency issued to virginia fox ms fox that she was liable for a dollar_figure deficiency a dollar_figure addition_to_tax under sec_6651 anda dollar_figure addition_to_tax under sec_6654 for underpayment of estimated_tax following our consolidation of the three cases for purposes of trial briefing and opinion we must decide whether respondent’s determinations are correct our decision rests primarily on whether we should disregard petitioners’ trust prindle international marketing trust prindle trust for federal_income_tax purposes we hold that we shall disregard the prindle trust and that respondent’s determinations are correct to the extent stated herein section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure - - findings_of_fact some facts have been stipulated and are so found the stipulated facts and exhibits submitted therewith are incorporated herein by this reference petitioners are husband and wife who resided during the relevant years in the state of washington without a separate_property agreement they filed a joint federal_income_tax return on date neither of them filed a federal personal income_tax return mr fox is a college graduate who worked in the u s military for years he also completed some graduate work in business administration including a course in taxation he and ms fox worked during the subject years as distributors for oxyfresh inc oxyfresh a wholesaler of health care products in that capacity they sold oxyfresh products and recruited and trained individuals to do the same petitioners created the prindle trust in and have continued to manage and operate the prindle trust in the same manner throughout its existence petitioners were the prindle trust’s managing agents trustees and beneficiaries they also controlled its bank account in prindle intl mktg ubo v commissioner tcmemo_1998_164 affd without published opinion 229_f3d_1157 9th cir we decided and the court_of_appeals for the ninth circuit agreed that the prindle trust was without economic_substance and was formed for tax_avoidance q4e- during the subject years oxyfresh paid to petitioners commission income of dollar_figure and dollar_figure respectively that they earned as to their distributorship activity oxyfresh issued to the prindle trust and forms 1099-misc miscellaneous income reflecting these amounts petitioners did not report any commission income on their federal_income_tax return oxyfresh also paid to petitioners during dividends of dollar_figure oxyfresh issued a form 1099-div dividends and distributions to the prindle trust reflecting this amount petitioners did not report any dividend income on their federal_income_tax return during the subject years mr fox received social_security_benefits of dollar_figure and dollar_figure respectively during petitioners received interest_income of dollar_figure and mr fox received dollar_figure from his military retirement pension during petitioners realized gross rental income on various properties that they rented respondent determined in the notices of deficiency that petitioners realized the following taxable_income during the subject years respondent determined in the notices of deficiency for that community_income was taxable to petitioners in a total amount greater than percent a rule computation will be necessary to tax each spouse on only percent of that income petitioners mr fox ms fox exemption -o- dollar_figure dollar_figure commission inc ---oxyfresh dollar_figure big_number big_number dividend income big_number --q- -o- interest_income -q- -q- half of community int inc -q- -q- taxable ssa big_number big_number -0o- half community taxable ssa -q- -q- big_number pension annuity --o- big_number --o- half community pension annuity -0- -0- big_number net rental inc -o- big_number big_number self-employment_tax deduction big_number big_number -q- standard_deduction --q- big_number big_number deduction for exemptions big_number big_number big_number total big_number big_number big_number opinion the parties dispute whether the prindle trust is a sham respondent argues it is petitioners argue it is not we agree with respondent petitioners concede that the prindle trust is the same trust that was at issue in prindle intl mktg ubo v commissioner supra but assert baldly that the prindle intl mktgq ubo case was wrongly decided by both this court and the court_of_appeals for the ninth circuit in that case we held in relevant part that the prindle trust was a sham not to be recognized for federal_income_tax purposes for or petitioners were liable for self-employment_tax on the payments which they received from oxyfresh during and petitioners were liable for a failure-to-file addition to their tax under sec_6651 and petitioners were liable for the accuracy-related_penalty for negligence under sec_6662 for and the court_of_appeals for the ninth circuit affirmed each of these holdings the rationale that we set forth in the prindle intl mktg ubo case to support our holdings applies equally to this case because petitioners have presented no persuasive reason as to why we should not apply that rationale here we do so to sustain respondent’s determination as to the commission income from oxyfresh we also sustain each of respondent’s determinations as to the other income items we have found as a fact that one or both of petitioners received each of those items of income and petitioners have failed to prove that any of the related determinations are incorrect as to respondent’s determinations under sec_6651 petitioners are liable for those additions to tax unless they prove that their failure_to_file federal_income_tax returns timely was due to reasonable_cause and not due to willful neglect sec_665l1 a rule a 469_us_241 a failure_to_file timely a federal_income_tax return is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence and nevertheless was unable to file his or her return within the prescribed time sec_301_6651-1 proced admin regs we note however that the record reveals that the rule computation must reflect the fact that the interest_income of dollar_figure was received by petitioners jointly - jj - willful neglect means a conscious intentional failure or reckless indifference united_states v boyle supra pincite petitioners have presented no persuasive evidence on this issue and the record does not otherwise establish that their failure_to_file timely returns was due to reasonable_cause and not due to willful neglect we sustain respondent’s determinations under sec_6651 as to respondent’s determinations under sec_6654 sec_6654 provides for an addition_to_tax in the case of any underpayment of estimated_tax by an individual generally this addition_to_tax is mandatory and there is no exception for reasonable_cause 91_tc_874 75_tc_1 however no addition_to_tax is imposed if one of the exceptions contained in sec_6654 is met recklitis v commissioner supra pincite petitioners have offered no evidence to show that any of the statutory exceptions apply we sustain respondent’s determinations under sec_6654 as to respondent’s determination under sec_6662 a sec_6662 and b imposes a 20-percent accuracy-related_penalty on the portion of an underpayment that is due to negligence or intentional disregard of rules or regulations negligence includes a failure to attempt reasonably to comply with the code see sec_6662 disregard includes a careless reckless or intentional disregard id an underpayment is not attributable to negligence or disregard to the extent that the taxpayer shows that the underpayment is due to the taxpayer’s reasonable_cause and good_faith sec_1_6662-3 sec_1_6664-4 a income_tax regs reasonable_cause requires that the taxpayer have exercised ordinary business care and prudence as to the disputed item see united_states v boyle supra petitioners have presented no persuasive evidence on this issue and the record does not otherwise establish that their failure to report their income accurately was due to reasonable_cause or good_faith we sustain respondent’s determinations under sec_6662 a in conclusion we note that sec_6673 authorizes this court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer’s position in the proceeding is frivolous or groundless although the circumstances of this case suggest that petitioners may have instituted this proceeding primarily for delay with a position that is frivolous or groundless we shall not now impose a penalty under sec_6673 we take this opportunity however to admonish petitioners that we shall strongly consider imposing such a penalty if they return to this court and advance similar arguments in the future to reflect the foregoing decisions will be entered under rule
